Name: 2010/181/: Council Decision of 16Ã February 2010 making public Recommendation 2010/190/EU with a view to ending the inconsistency with the broad guidelines of the economic policies in Greece and removing the risk of jeopardising the proper functioning of the economic and monetary union
 Type: Decision
 Subject Matter: monetary economics;  public finance and budget policy;  economic policy;  Europe
 Date Published: 2010-03-30

 30.3.2010 EN Official Journal of the European Union L 83/12 COUNCIL DECISION of 16 February 2010 making public Recommendation 2010/190/EU with a view to ending the inconsistency with the broad guidelines of the economic policies in Greece and removing the risk of jeopardising the proper functioning of the economic and monetary union (2010/181/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of European Union, and in particular Article 121(4) thereof, Having regard to the proposal of the Commission, Whereas: (1) On 16 February 2010, the Council adopted Recommendation 2010/190/EU (1) with a view to ending the inconsistency with the broad guidelines of the economic policies in Greece and removing the risk of jeopardising the proper functioning of the economic and monetary union. (2) Making that Recommendation public should facilitate the coordination of the economic policies of Member States and the Union, contribute to a better understanding among economic agents and facilitate the implementation of the recommended measures, HAS DECIDED AS FOLLOWS: Article 1 Recommendation 2010/190/EU with a view to ending the inconsistency with the broad guidelines of the economic policies in Greece and removing the risk of jeopardising the proper functioning of economic and monetary union shall be published in the Official Journal of the European Union. Article 2 This Decision shall take effect on 16 February 2010. Done at Brussels, 16 February 2010. For the Council The President E. SALGADO (1) See page 65 of this Official Journal.